Dearington, J.
(concurring). I concur with the court’s opinion in its holding that the defendant was entitled to be advised of a right to appointed counsel. I believe that the record indicates that the defendant was correctly advised of her rights as required by § 54-1b. However, it appears by the weight of authority, cited in the opinion, that in misdemeanor cases which could result in the imposition of a penalty of some magnitude the trial court is also required by due process, as guaranteed by the fourteenth amendment, to advise a defendant of his right to appointed counsel.